DETAILED ACTION
Status of the Application
	Claims 1, 9-11, 14-15, 17-23, 25-27, 29, 32 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendment of claims 1, 11, 18-20, 29, 32 and cancellation of claims 2-8, 12-13, 16, 24, 28, 30-31 as submitted in a communication filed on 6/23/2022 is acknowledged.

Specification
The first paragraph of the specification is objected to for failing to provide the current status of related applications (e.g., now US Patent No. X).  Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/470,144 filed on 03/10/2017.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 15/920,291 filed on 03/13/2018, and PCT/US2018/021812 filed on  03/09/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 3/15/2022  have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 11 is objected to due to the recitation of “wherein said promoter is a pGCW14 promoter of Pichia pastoris or a pGAP promoter of Pichia pastoris”.  Since there is only one P. pastoris pGCW14 promoter and one P. pastoris pGAP promoter, the claim should be amended to recite “wherein said promoter is the pGCW14 promoter of Pichia pastoris or the pGAP promoter of Pichia pastoris”. Appropriate correction is required. 
Claims 17 and 20 are objected to due to the recitation of “an expression construct of claim 1”.    Since the expression construct has been defined in claim 1, the term should be amended to recite “the expression construct of claim 1”. Appropriate correction is required.
Claim 19 is objected to due to the recitation of “PARS”. Abbreviations unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation is used.  It is suggested the term “Pichia autonomously replicating sequences” be recited.  Appropriate correction is required.
Claim 32 is objected to due to the recitation of “a recombinant host cell of claim 20”.  Since the recombinant host cell has been defined in claim 20, the term should be amended to recite “the recombinant host cell of claim 20”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite in the recitation of “…construct of claim 1, wherein said polynucleotide sequence is present in multiple copies” for the following reasons.   As written, it is unclear as to where these multiple copies should be present.  There is no statement clearly indicating, for example, that the  multiple copies should be present in the construct.  If the intended subject matter is a construct that comprises several copies of a sequence, the claim should be amended to recite “…wherein said construct comprises multiples copies of the polynucleotide sequence”. Correction is required. 
Claim 14 is indefinite in the recitation of “silk-like protein” for the following reasons.  The term is unclear in the absent of a statement indicating which is the property and/or characteristic that should be “like” that found in a silk protein.  Does the term “like” refers to the size of a silk protein?. Does the term “like” refers to the 3D structure of a silk protein?. Does the term “like” refer to the secondary structure of a silk protein?.  For examination purposes, no patentable weight will be given to the term.  Correction is required. 
Claim 18 is indefinite in the recitation of “wherein said expression construct is present in multiple copies” for the following reasons.  As written, it is unclear if the claim requires the recombinant vector to comprise multiple copies of the construct  because there is no statement indicating where should those copies be present.  If the intended limitation is “wherein said recombinant vector comprises multiple copies of said expression construct”, the claim should be amended accordingly.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(d) or Fourth Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-23, 25-27, 29, 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 20-23, 25-27 and 29 as interpreted are directed to a recombinant host cell and depend from claim 1, which is directed to an expression construct.  Claim 32 is directed to a method for producing a protein and depend from claim 20, which ultimately depends from claim 1, which is directed to an expression construct.  Therefore, claims 20-23, 25-27, 29, 32 fail to further limit the subject matter of the claim from which they depend because limitations associated with a host cell or a method cannot further limit an expression construct.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Correction is required. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 9-11, 14-15, 17-23, 25-27, 29, 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,370,815.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
	Claims 1, 9-11, 14-15, 17-23, 25-27, 29, 32 of the instant application are directed in part to (i) a recombinant construct that comprises a polynucleotide sequence encoding a protein operably linked to a secretion signal, wherein the secretion signal comprises (a) a leader peptide that comprises SEQ ID NO: 1 or SEQ ID NO: 2,  and (b) a signal peptide that comprises SEQ ID NO: 124, wherein the protein comprises SEQ ID NO: 17, wherein said recombinant construct optionally comprises a P. pastoris pGCW14 promoter or a P. pastoris pGAP promoter, and wherein said recombinant construct optionally comprises several copies of the polynucleotide sequence, (ii) a vector comprising the recombinant construct of (i), (iii) a recombinant P. pastoris host cell that comprises the recombinant construct of (i), (iv) a composition comprising the a recombinant P. pastoris host cell of (iii) and culture medium, and a method to produce a protein that comprises culturing the recombinant P. pastoris host cell of (iii). 
	Claims 1-18 of U.S. Patent No. 11,370,815 are directed in part to (i) a recombinant host cell that comprises a polynucleotide that encodes a recombinant protein fused to a secretion signal that is at least 90% sequence identical to the polypeptide of SEQ ID NO: 10, wherein the recombinant protein comprises SEQ ID NO: 13, wherein the recombinant host cell is P. pastoris, (ii) a method for producing a recombinant protein by culturing the recombinant host cell of (i), and (iii) a fermentation composition comprising the recombinant host cell of (i) and culture medium.  SEQ ID NO: 10 of US Patent No. 11,370,815 comprises SEQ ID NO: 2 (amino acids 24-93 of SEQ ID NO: 10)  and SEQ ID NO: 124 (amino acids 1-23 of SEQ ID NO: 10) of the instant application as shown in the alignments below.  SEQ ID NO: 13 of US Patent No. 11,370,815 is identical to SEQ ID NO: 17 of the instant application.  See alignment below.  The specification of US Patent No. 11,370,815 discloses multiple copies of the polynucleotide in the host cell, insertion of the polynucleotide in the host cell, and plasmids comprising the polynucleotide stably maintained in the host cell as preferred embodiments of the invention.  Therefore, the recombinant host cell and methods of claims 1-18 of US Patent No. 11,370,815 either anticipate and/or render obvious the invention of claims 1, 9-11, 14-15, 17-23, 25-27, 29, 32 of the instant application as written/interpreted.

Query = SEQ ID NO:10
Sbjct = SEQ ID NO: 124 

NW Score   Identities   Positives	Gaps
27         23/93(25%)   23/93(24%)	70/93(75%)

Query  1   MSFSSNVPQLFLLLVLLTNIVSGAPVNTTTEDETAQIPAEAVIGYSDLEGDFDVAVLPFS  60
           MSFSSNVPQLFLLLVLLTNIVSG                                     
Sbjct  1   MSFSSNVPQLFLLLVLLTNIVSG                                       23

Query  61  NSTNNGLLFINTTIASIAAKEEGVSLEKREAEA  93
                                            


Query = SEQ ID NO:10
Sbjct = SEQ ID NO: 2

NW Score    Identities   Positives	Gaps
31          70/93(75%)   70/93(75%)	23/93(24%)

Query  1   MSFSSNVPQLFLLLVLLTNIVSGAPVNTTTEDETAQIPAEAVIGYSDLEGDFDVAVLPFS  60
                                  APVNTTTEDETAQIPAEAVIGYSDLEGDFDVAVLPFS
Sbjct  1                          APVNTTTEDETAQIPAEAVIGYSDLEGDFDVAVLPFS  37

Query  61  NSTNNGLLFINTTIASIAAKEEGVSLEKREAEA  93
           NSTNNGLLFINTTIASIAAKEEGVSLEKREAEA
Sbjct  38  NSTNNGLLFINTTIASIAAKEEGVSLEKREAEA  70


Query = SEQ ID NO:13
Sbjct = SEQ ID NO:17

NW Score     Identities    Positives	Gaps
174          315/315(100%) 315/315(100%)	0/315(0%)

Query  1    GGYGPGAGQQGPGSGGQQGPGGQGPYGSGQQGPGGAGQQGPGGQGPYGPGAAAAAAAAAG  60
            GGYGPGAGQQGPGSGGQQGPGGQGPYGSGQQGPGGAGQQGPGGQGPYGPGAAAAAAAAAG
Sbjct  1    GGYGPGAGQQGPGSGGQQGPGGQGPYGSGQQGPGGAGQQGPGGQGPYGPGAAAAAAAAAG  60

Query  61   GYGPGAGQQGPGGAGQQGPGSQGPGGQGPYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGP  120
            GYGPGAGQQGPGGAGQQGPGSQGPGGQGPYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGP
Sbjct  61   GYGPGAGQQGPGGAGQQGPGSQGPGGQGPYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGP  120

Query  121  SAAAAAAAAAGGYGPGAGQRSQGPGGQGPYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGP  180
            SAAAAAAAAAGGYGPGAGQRSQGPGGQGPYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGP
Sbjct  121  SAAAAAAAAAGGYGPGAGQRSQGPGGQGPYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGP  180

Query  181  SAAAAAAAAGGYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGPGAAAAAAAVGGYGPGAGQ  240
            SAAAAAAAAGGYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGPGAAAAAAAVGGYGPGAGQ
Sbjct  181  SAAAAAAAAGGYGPGAGQQGPGSQGPGSGGQQGPGGQGPYGPGAAAAAAAVGGYGPGAGQ  240

Query  241  QGPGSQGPGSGGQQGPGGQGPYGPSAAAAAAAAGGYGPGAGQQGPGSQGPGSGGQQGPGG  300
            QGPGSQGPGSGGQQGPGGQGPYGPSAAAAAAAAGGYGPGAGQQGPGSQGPGSGGQQGPGG
Sbjct  241  QGPGSQGPGSGGQQGPGGQGPYGPSAAAAAAAAGGYGPGAGQQGPGSQGPGSGGQQGPGG  300

Query  301  QGPYGPSAAAAAAAA  315
            QGPYGPSAAAAAAAA
Sbjct  301  QGPYGPSAAAAAAAA  315

Art of Interest
Sahara et al. (US Publication No. 2007/0117186) discloses a comparison between the secretion ability of the α-mating factor signal peptide and the signal peptide of the DSE4 gene (page 38, Table 4, left column, common gene name DSE4) where it is shown that the signal peptide of the DSE4 gene is less efficient in secretion at 30 °C relative to the α-mating factor signal peptide (0.85 vs 1).  Love et al. (US Publication No. 2020/0032279 effective filing date 1/10/2017) discloses the signal peptide of SEQ ID NO: 124 (page 7, Table 1, gene name DSE4,  SEQ ID NO: 35) as well as the signal peptide of the α-mating factor.  However, Love et al. do not disclose or suggest the use of the pro region of the signal peptide of the α-mating factor in combination with the signal peptide of SEQ ID NO: 124 (SEQ ID NO: 35 in Love et al.). 

Conclusion
No claim is in condition for allowance.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
October 29, 2022